EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March10, 2011, with respect to the consolidated financial statements included in the Annual Report of Heelys,Inc. on Form10-K for the year ended December31, 2010. We hereby consent to the incorporation by reference of said report in the Registration Statements of Heelys,Inc. on FormsS-8 (File No.333-139476, effective December19, 2006, File No.333-152929, effective August11, 2008, and File No. 333-167042, effective May 24, 2010). /s/ Grant ThorntonLLP Dallas, Texas March10, 2011
